 1
                                                                         The Honorable Mary Alice Theiler
 2

 3

 4

 5

 6

 7
                                  UNITED STATES DISTRICT COURT
 8                               WESTERN DISTRICT OF WASHINGTON

 9
     Stephanie Butts, an Individual and Mother of
10   Damarius Butts,
                                   Plaintiff,          No.     2:20-CV-00576-MAT
11
                   vs.                                 ORDER
12
     Seattle Police Department Officers Elizabeth
13   Kennedy #7725, Hudson Kang #7759 Officers
     Joshua Vaaga #8397; and Chris Myers #5452
14   Who Are Named In Their Individual Capacity;
     Does 1 Through 15 Who Are Employees Of
15   The Seattle Police Department and Are Named
     In Their Individual Capacity; The City of
16   Seattle and the Seattle Police Department,
     which is a division Within the City of Seattle,
17
                                  Defendants.
18

19          THIS MATTER came before this Court on Defendants’ Motion for an Order Compelling

20   Discovery Pursuant to Federal Rule of Civil Procedure 37(a). Having reviewed Defendants’ Motion and

21   Reply, and having received no response from Plaintiff, the Court hereby ORDERS:

22              1. The motion to compel Plaintiff’s responses to Defendant’s interrogatories, requests for

23                  admission, and requests for production is GRANTED.


      ORDER (2:20-CV-00576-MAT) – Page 1                                           Peter S. Holmes
                                                                                   Seattle City Attorney
                                                                                   701 Fifth Avenue, Suite 2050
                                                                                   Seattle, WA 98104
                                                                                   (206) 684-8200
 1                  2. Plaintiff’s failure to respond constitutes a waiver of any objections to these discovery

 2                       requests as propounded by Defendant.

 3                  3. Plaintiff must serve responses to Defendants’ interrogatories and requests for admission

 4                       within 15 days of the date of this Order.

 5                  4. Plaintiff must serve responses to Defendants’ requests for production within 30 days of

 6                       the date of this Order.

 7                  5. Plaintiff is directed to cooperate with Defendants’ efforts to schedule her deposition. A

 8                       deposition is when Defendants’ attorneys can ask Plaintiff questions under oath. A

 9                       court reporter participates in a deposition in order to record everything that is said.

10                       Within 15 days of the date of this Order, Plaintiff must provide to Defendants days and

11                       times when she can be available for a deposition. Once Plaintiff’s deposition has been

12                       scheduled at a time and place that is mutually convenient for her and for Defendants’

13                       attorneys, then Plaintiff must attend the deposition as scheduled.

14                  6. Plaintiff is advised that any failure to timely comply with this order in good faith may

15                       result in further sanctions, up to and including dismissal of her complaint.

16   DATED this 12th day of July, 2021.

17

18

19
                                                                   A
                                                                   MARY ALICE THEILER 1
                                                                   United States Magistrate Judge
20

21

22

23
     1
         Judge Theiler is on recall status and continues to handle cases filed in this Court.

         ORDER (2:20-CV-00576-MAT) – Page 2                                                     Peter S. Holmes
                                                                                                Seattle City Attorney
                                                                                                701 Fifth Avenue, Suite 2050
                                                                                                Seattle, WA 98104
                                                                                                (206) 684-8200
 1   Presented by:

 2   PETER S. HOLMES
     Seattle City Attorney
 3
     s/ Kerala T. Cowart
 4   Kerala T. Cowart, WSBA #53649
     Assistant City Attorney
 5   Seattle City Attorney’s Office
     701 Fifth Avenue, Suite 2050
 6   Phone: (206) 733-9001
     Fax: (206) 684-8284
 7   Email: kerala.cowart@seattle.gov

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


      ORDER (2:20-CV-00576-MAT) – Page 3   Peter S. Holmes
                                           Seattle City Attorney
                                           701 Fifth Avenue, Suite 2050
                                           Seattle, WA 98104
                                           (206) 684-8200
